DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.

This action is responsive to the original application filed on 10/31/2017 and the claims filed on 9/2/2021.  Currently, claims 1, 5-9, 12-18, and 20 are pending.  

Reasons for Allowance

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

two or more separate and parallel branches of the feature ranking neural network, wherein the branches are configured to receive a set of filtered inputs from the broadcast layer based on the weights encoded by the broadcast layer, wherein each branch corresponds to a different task, and wherein an orthogonalization technique is applied to the plurality of weights to identify at least one feature shared between the two or more separate and parallel branches, and wherein the set of filtered inputs represent electrocardiogram data values; and 
an output layer downstream from the branches, wherein the output layer is configured to provide an output of the feature ranking neural network, wherein the output indicates a presence or an absence of an inferior myocardial infarction

Claim 7

processing the input samples to train the respective weight for each task for each of the one or more features, and wherein the input samples represent electrocardiogram data values; and 
for one or more tasks of the plurality of tasks, identifying one or more features as being relevant to a respective task based on the respective weights of the one or more features with respect to the respective tasks, wherein an orthogonalization technique is applied to the respective weights to identify at least one feature shared between at least 

Claim 17

wherein the one or more weights correspond to input samples representing electrocardiogram data values; 
identifying one or more task-specific features for a given task based on the weights; and 
generating a model based on the one or more task-specific features, wherein the one or more task-specific features is a subset of a larger feature set for which the trained neural network was trained, and wherein an orthogonalization technique is applied to the one or more weights to identify at least one feature shared between the two or more layers of the trained neural network, and wherein an output from the model indicates a presence or an absence of an inferior myocardial infarction


The closest prior art of record Ding (US 20180276533) discloses multi-task neural network for feed ranking of content items, but fails to disclose the use of multitask learning that makes use of electrocardiogram data and using a model to indicate a presence or an absence of an inferior myocardial infarction as claimed.  Further, Xue et al., "Full Quantification of Left Ventricle via Deep Multitask Learning Network Respecting Intra- and Inter-Task Relatedness", discloses a multitask learning 

Accordingly, the 35 USC § 103 rejection of claims 1-20 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xue et al., "Full Quantification of Left Ventricle via Deep Multitask Learning Network Respecting Intra- and Inter-Task Relatedness", Jun. 14, 2017, arXiv:1706.01912v2, pp. 1-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/ALAN CHEN/Primary Examiner, Art Unit 2125